DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-24 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 27 September 2018, 08 July 2019, 24 November 2019, 15 June 2020, 25 September 2020, and 09 November 2020 have been acknowledged and considered by the Examiner.  
Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered while conducting a search of prior art.  See MPEP 609.05(b).  Applicant is requested to direct the Examiner to any references in the IDS which may be of particular relevance to the presently claimed invention in response to this Office Action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
	
Claim Objections
Claims 1, 11, 17, and 18 are objected to because of the following informalities.
Claims 1, 11, 17, and 18 contain minor grammatical/typographical errors. 
Claim 1, line 8: Applicant is advised to change “a pulse wave” to “the pulse wave”
Claim 11, line 7: Applicant is advised to change “a pulse wave” to “the pulse wave”
Claim 17, lines 1-2: Applicant is advised to change “the set of calibration data” to “a set of calibration data”
Claim 18, line 7: Applicant is advised to change “the pulse wave” to “a pulse wave”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by CN104720773A, published on 24 June 2015 and assigned to Institute of Electronics, Chinese Academy of Sciences.  The Examiner notes that this document is listed on Applicant’s IDS dated 27 September 2018, with a translation provided by the Applicant.  The Examiner cites the paragraphs below in reference to the translation provided by the Applicant, and refers to this document as “IECAS” herein. 
Regarding claims 1 and 11, IECAS describes a device for monitoring blood pressure ([0046]) comprising memory storing instructions and at least one processor that executes the instructions ([0057] - [0059], memory being inherent and necessary for the physiological parameter parsing unit, and the other units described, to properly operate) to perform operations comprising
receiving a first signal representing a pulse wave relating to heart activity of a subject ([0024] - [0026])
receiving a plurality of second signals representing time-varying information on a pulse wave of the subject ([0056], pulse plethysmograph signals)
designating a personalized model for the subject ([0065] - [0066])
determining effective physiological features of the subject based on the plurality of second signals ([0063], pulse transit time, for example)
calculating a blood pressure of the subject based on the effective physiological features and the designated model for the subject ([0065])
Regarding claim 2, IECAS further describes wherein the receiving the first signal comprises communicating with a first sensor configured to acquire the first signal of the subject ([0050] - [0052]). 
Regarding claim 3, IECAS further describes wherein the receiving the plurality of second signals comprises communicating with one or more second sensors ([0050] - [0052]).
Regarding claim 8, IECAS further describes wherein the first signal or the second signal comprises an ECG waveform or a PPG waveform ([0046], [0056]). 
Regarding claim 12, IECAS further describes acquiring the first signal at a first location on the body of the subject ([0024] - [0026], [0050] - [0052]). 
Regarding claim 13, IECAS further describes acquiring the second signal at a second location on the body of the subject ([0050] - [0052], [0056]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 7, 17-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over IECAS in view of Cavet et al. (US 2015/0377909 A1). 
Regarding claims 7 and 15, IECAS describes the device of claim 1 and the method of claim 11, but IECAS does not explicitly disclose wherein the effective physiological features are obtained based on Akaike information criterion (AIC).  Cavet also describes measuring physiological parameters such as blood pressure ([0108]), including deriving effective physiological features based on Akaike information criterion ([0159]).  As Cavet is also directed towards physiological measurements, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the use of Akaike information criterion, similar to that described by Cavet, when using the device described by IECAS, as doing so advantageously allows the resulting model to be optimized while removing any unnecessary measurements, as described by Cavet ([0159]).  
Regarding claim 17, Cavet further describes obtaining a set of calibration data at a time interval in order to enhance the accuracy of the resulting method and screening steps ([0099]).  

at least one processor ([0057] - [0059])
a non-transitory storage medium ([0057] - [0059], a non-transitory storage medium being inherent and necessary for the physiological parameter parsing unit, and the other units described, to properly operate)
a first acquisition module configured to receive a first signal representing heart activity of a subject ([0024] - [0026])
a second acquisition module configured to receive a plurality of second signals representing time-varying information on the pulse wave ([0056])
an analysis module ([0060]) configured to 
designate a personalized model for the subject ([0065] - [0066])
determine effective physiological features of the subject based on the plurality of second signals ([0063])
calculate a blood pressure of the subject based on the effective physiological features and the designated model for the subject ([0065])
Regarding claim 18, IECAS does not explicitly describe a calibration unit configured to acquire a set of calibration data.  However, Cavet also describes measuring physiological parameters such as blood pressure ([0108]), including obtaining a set of calibration data in order to enhance the accuracy of the resulting method and screening steps ([0099]).  As Cavet is also directed towards physiological measurements, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate calibration data, similar to that described 
Regarding claim 19, IECAS further describes wherein the first acquisition module comprising an ECG monitor ([0046], [0056]). 
Regarding claim 20, IECAS further describes wherein the second acquisition module comprising a blood oxygen monitor ([0057] - [0059]).
Regarding claim 21, IECAS further describes wherein the first signal or one of the plurality of second signals comprises an electric signal ([0050] - [0052]).
Regarding claim 24, IECAS further describes an output module configured to provide the calculated blood pressure for output ([0066] - [0067]). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over IECAS in view of Sethi et al. (US 2012/0136261 A1). 
Regarding claim 9, IECAS describes the device of claim 1, including wherein the device is configured to communicate with other devices ([0066] - [0067]), but IECAS does not explicitly disclose wherein the device is configured to communicate with a cuff-based blood pressure monitor.  However, Sethi also describes devices for blood pressure measurement, ([0013]), including wherein the device is configured to communicate with a cuff-based blood pressure monitor ([0020], [0028]).  As Sethi is also directed towards measuring blood pressure and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate communication with a cuff-based blood pressure 
Regarding claim 10, Sethi further describes wherein the cuff-based blood pressure monitor is configured to coordinate a blood pressure measurement with the receiving of one of the first or second signals ([0028]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over IECAS.
Regarding claim 16, IECAS describes the method of claim 11, but IECAS does not explicitly disclose wherein the first signal or the second signal is acquired in real time or at a first time interval.  However, IECAS does describe monitoring the user and deriving effective physiological parameters, which would require that the monitoring take place over a certain period of time ([0057] - [0060]).  IECAS also describes sending feedback to the user, including an alarm system in case of any physiological abnormalities ([0066]).  The Examiner respectfully submits that, in order to properly send an alarm to the user, IECAS’s method would need to monitor the user in real time or at a certain time interval, so that the user can be warned in a timely manner.  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate signal acquisition in real time or at a first time interval, as doing so advantageously allows the resulting method to more accurately monitor the user and provide effective and timely feedback to the user.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over IECAS in view of Cavet, further in view of Sethi et al. (US 2012/0136261 A1). 
Regarding claim 22, IECAS in view of Cavet suggests the system of claim 18, including wherein the device is configured to communicate with other devices ([0066] - [0067]), but IECAS and Cavet do not explicitly disclose wherein the calibration unit is configured to communicate with a cuff-based blood pressure monitor.  However, Sethi also describes devices for blood pressure measurement, ([0013]), including a calibration unit configured to communicate with a cuff-based blood pressure monitor ([0020], [0028]).  As Sethi is also directed towards measuring blood pressure and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate communication with a cuff-based blood pressure monitor, similar to what is described by Sethi, when using the device described by IECAS and Cavet, as doing so advantageously allows the resulting device to better calibrate and validate its data, as described by Sethi ([0020], [0028]).  
Regarding claim 23, Sethi further describes wherein the cuff-based blood pressure monitor is configured to coordinate a blood pressure measurement with the first or second signals ([0028]).

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792